Order, Supreme Court, New York County (Joan A. Madden, J.), entered April 27, 2009, which granted plaintiffs’ motion to extend the notice of pendency filed against the subject properties, and denied appellant’s cross motion to vacate and cancel the notice of pendency, unanimously affirmed, with costs.
In view of the remedial goal of CPLR article 65 (see 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313 [1984]) and the viability of the claims for a constructive trust (see Klein v Gutman, 12 AD3d 348 [2004]), the notice of pendency was properly extended. Since the complaint sought the placement of the subject properties in a constructive trust in order to protect plaintiffs’ alleged ownership interest therein, this action affects the “title to, or the possession, use or enjoyment of real property” (see Peterson v Kelly, 173 AD2d 688, 689 [1991]; compare Yonaty v Glauber, 40 AD3d 1193, 1195 [2007]).
We have considered appellant’s remaining claims, including those related to the court’s prior order of May 30, 2007, and find them unavailing. Concur—Gonzalez, P.J., Friedman, DeGrasse, Manzanet-Daniels and Román, JJ.